DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landis (US 6,967,462).
In regard to Claim 16:
	Landis discloses, in Figure 1A, an energy supply apparatus (106a-c) for supplying electrical energy (Column 4: lines 10-15) to at least one device (102) spaced apart from this energy supply (106a-c), wherein the energy supply apparatus (106a-c) can be connected to an energy network (Figure 2: 202) and/or is supplied wirelessly with energy by another energy supply apparatus, comprising at least one position detector unit (Figure 2: 206) for detecting a geometric or spatial position of the at least one device and an orienting device for orientation of an energy beam of the energy supply apparatus (Column 5: lines 41-46), wherein the energy supply apparatus and/or the energy radiation can be oriented with respect to the at least one device in such a way that energy can be transmitted by the energy supply apparatus wirelessly to the device and/or the device can be supplied with electrical energy by the energy supply apparatus (Column 5: lines 46-55).
In regard to Claim 17:

In regard to Claim 18:
	Landis discloses, in Figure 1A, The energy supply apparatus according to claim 16, wherein the position detector unit is selected from a group of position detector units which comprises one or more cameras, beacon technologies (Column 6: lines 23-25), a GPS sensor, GSM location, WLAN location, Bluetooth location, a compass, gyrometer, altimeter, a position sensor, an inclination sensor and/or an acceleration sensor, a position scan units and/or combinations of these devices.
In regard to Claim 19:
	Landis discloses, in Figure 1A, the energy supply apparatus according to claim 16, wherein the position of the spaced-apart device and/or of several devices can be detected autonomously (Column 4: lines 58-65).
In regard to Claim 20:
	Landis discloses, in Figure 1A, the energy supply apparatus according to claim 16, wherein the energy can be transmitted by directional energy radiation (Column 6: lines 10-22) and/or energy bundle.
In regard to Claim 21:
	Landis discloses, in Figure 1A, the energy supply apparatus according to claim 20, wherein the energy radiation is selected from a group of energy sources which comprises light in the visible wavelength range, light in the non-visible wavelength range, lasers, microwaves (Column 4: lines 10-15), radio radiation, X-ray radiation, radar radiation, inductive radiation, ultrasound, capacitive radiation or masers.
In regard to Claim 22:

In regard to Claim 23:
	Landis discloses, in Figure 1A, the energy supply apparatus according to claim 22, wherein the communicative connection data can be transmitted to the energy supply apparatus, these data being characteristic for an energy supply to the device and/or an energy transmission, such as in particular but not exclusively a position of the device (Column 6: lines 25-33), a degree of effectiveness, a maximum power, a required amount of energy, an energy consumption or a state of charge of the device.
In regard to Claim 24:
	Landis discloses, in Figure 1A, the energy supply apparatus according to claim 16, wherein the energy supply apparatus is assigned with a measuring unit for measuring a transmitted energy and/or an incoming energy at a device to be supplied and/or an energy consumption (Column 6: lines 25-33, wherein the disclosed analyzing the timing of the incoming energy by 208 is being correlated to the claimed measuring function).
In regard to Claim 28:
	Landis discloses, in Figure 1A, a method for wireless supply of at least one device (102) by an energy supply apparatus (106a-c), comprising the following steps: connecting the energy supply apparatus (106a-c) to a higher-level energy network or a higher- level energy supply apparatus (Figure 2: 202); detecting the device to be supplied by the energy supply apparatus by at least one position detector unit (Figure 2: 206, (Column 5: lines 41-46)); identifying the device to be supplied (Column 6: lines 23-36, 52-57); orienting the energy supply apparatus or the energy beam relative to the device to .
Allowable Subject Matter
Claims 25-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896